 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRed Food Store and Anna B. Guthrie. Case 10-CA-13567September 11, 1980DECISION AND ORDEROn June 13, 1980, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in response.The Board has considered the attached Decisionin light of the exceptions and briefs and has decid-ed to affirm the rulings, findings, and conclusionsof the Administrative Law Judge, except as notedbelow, and to adopt his recommended order, asmodified herein. 'The Administrative Law Judge concluded thatRespondent did not violate Section 8(a)(l) of theAct by asking its employees whether they hadsigned union cards. We find merit in the GeneralCounsel's exceptions to this conclusion.On March 4, 1980, Store Manager Holley andAssistant Store Manager West called a meeting ofthe 30 employees at Respondent's LaFayette,Georgia, store. During this meeting, Holley toldthe employees that a unionized competitor,Bruno's, was trying to get the Union into Respond-ent, recounted incidents of violence during a previ-ous organizational campaign, said Respondentwould not hire anyone who had worked for aunionized store, and asked the employees to reportthe presence of any Bruno's employees so that Re-spondent could take action against their activity.2According to the uncontradicted and credited testi-mony of Anna Guthrie, in the middle of this meet-ing West asked "if anyone had signed Unioncards," and, in response, "[s]ome of the boys shooktheir head no."The Administrative Law Judge, in dismissing theallegation that Respondent coercively interrogatedthe employees, relied, inter alia, on his finding thatthere was no coercion inherent in West's singlequestion and that it did not appear any of the em-ployees would have seriously thought they wererequired to respond to it. Contrary to the Adminis-trative Law Judge, we find that in the context of ameeting attended by all employees during whichRespondent expressed its intent to prevent unionI The Administrative Law Judge recommended that Respondent be or-dered to post notices at six of its stores. Since the unfair labor practicesfound herein occurred only at Respondent's LaFayette, Georgia, storeand absent special circumstances warranting a broader posting, we shallamend his recommended Order to limit posting to that location.2 The Administrative Law Judge found, and we agree, that the latterrequest constituted coercive solicitation to report the activities of suspect-ed union organizers in violation of Sec. 8(aXI) of the Act.252 NLRB No. 23organization by indicating, inter alia, it would nothire anyone who had worked for a unionized store,and also violated Section 8(a)(1) of the Act by so-liciting employees to report the activities of sus-pected union organizers, West's remark constitutescoercive interrogation. Furthermore, we note that,although the Administrative Law Judge speculatedthat the employees did not feel they were requiredto respond to West's question, he also found thatseveral employees did respond. Accordingly, wefind Respondent violated Section 8(a)(1) of the Actby coercively interrogating employees by askingwhether they had signed union cards. Finally, al-though not specifically alleged in the complaint,we find that Holley's statement that he would nothire anyone who had worked at a unionized storeconstituted an unlawful threat in violation of Sec-tion 8(a)(1) of the Act.3AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 3:"3. By coercively soliciting employees to reportthe activities of other employees suspected of beingunion organizers, coercively interrogating employ-ees by asking them whether they had signed unioncards, and by stating that it would not hire anyonewho had worked in a unionized store, on March 4,1978, Respondent violated Section 8(a)(l) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Red Food Store, LaFayette, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Insert the following as paragraphs l(b) and (c)and reletter the subsequent paragraph accordingly:"(b) Interrogating its employees by asking themwhether they have signed union cards."(c) Stating that it will not hire anyone who hasworked in a unionized store."2. Substitute the following for paragraph 2(a):"(a) Post at its place of business in LaFayette,Georgia, copies of the attached notice marked"Appendix."21 Copies of said notice, on forms pro-vided by the Regional Director for Region 10,after being duly signed by Respondent's representa-3 See, generally, Crown Zellerbach Corporation, 225 NLRB 911, 912(1976).116 RED FOOD STOREtive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other materi-al."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT coercively solicit our em-ployees to report to us the presence in ourstores of other employees thought to be unionorganizers.WE WILL NOT interrogate our employees byasking them whether they have signed unioncards.WE WILL NOT state that we will not hireanyone who has worked in a unionized store.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.RED FOOD STOREDECISIONBERNARD RIES, Administrative Law Judge: Thismatter was heard in Chattanooga, Tennessee, on January21-22, 1980. The complaint alleges that at six of Re-spondent's stores ' in Georgia and Tennessee, Respond-ent violated the Act by virtue of certain conduct direct-ed not only at its own employees, but at employees ofMayfield Dairy Farms, Inc., a separate and independentemployer.Briefs have been received from counsel for the Gener-al Counsel and counsel for Respondent. On the basis ofthe entire record 2 and the briefs, I make the followingfindings and conclusions.31. THE SECTION 10(B) ISSUEAt the hearing, Respondent moved to dismiss most ofthe allegations of the complaint on the ground that thecharge filed in the case did not support those allegations.I reserved ruling on the motion. Respondent has re-newed the motion in its brief to me.The charge upon which the complaint is predicatedwas filed on April 3, 1978, by Anna B. Guthrie. The"Employer Against Whom Charge Is Brought" is shownon the form as "Red Food Store," with an address of"N. Main Street, LaFayette, Georgia 0728," at which the"Number Of Workers Employed" is "Approx. 40." Thecharge form states that the "above-named employer" hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act. The section entitled"Basic [sic] of the Charge" reads: "The Employer, inorder to discourage membership in a labor organization,discriminate in regard to the hire and tenure of employ-ment and to the terms and conditions of employment ofAnna B. Guthrie, on or about and after March 9, 1978."At the bottom of this section of the form appear theprinted words, "By the above and other acts, the above-named employer has interfered with, restrained, and co-erced employees in the exercise of the rights guaranteedin Section 7 of the Act." While this is the language ofSection 8(a)(1), that section is not expressly mentioned.The transcript of hearing shows that Guthrie believedthat she was discharged for some reason relating to anorganizing campaign by Retail Clerk's Local Union 1557at the store at which she worked as a cashier. By letterof May 16, 1978, however, the Regional Director forRegion 10 told Guthrie that it did not appear that "fur-ther proceedings are warranted on the allegation thatyou were discharged in violation of Section 8(a)(3) ofthe Act." While he refused to issue complaint on that al-legation, the Regional Director added, "This decision inno way affects the remaining Section 8(a)(1) allegations."On June 2, 1978, the Regional Director issued thecomplaint in this case. The complaint contains two alle-gations relating to the LaFayette, Georgia, store, atwhich Guthrie had worked. The record shows that theseI Although Respondent's correct name is probably "Red Food Stores"or "Red Food Stores, Inc.,-" I shall, in the absence of a motion to amend,leave the caption as it is styled in the complaint.2 Certain errors in the transcript have been noted and corrected.a The answer to the complaint, as amended, admits that Respondent isan employer engaged in commerce within the meaning of the Act. I con-sider it appropriate for the Board to assert jurisdiction here. The answerfurther concedes that "Retail Clerk's [sicl Local Union 1557" and Team-sters Local Union 515, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, are labororganizations within the meaning of the statute117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegations-pertaining to solicitation of Red Food Storeemployees to report union activities of their fellow em-ployees and unlawful interrogation of Red Food Storeemployees-are based on a speech made by the La-Fayette store manager on March 4, 1978. The remaining20 substantive allegations of the complaint refer to con-duct by managers at 5 other Red Food Stores in Tennes-see and Georgia directed against employees of MayfieldDairy Farms, Inc., an independent supplier which fur-nishes milk and other dairy products to Respondent atthe stores involved.The record discloses that on February 7, 1978, Team-sters Local Union 515 filed a petition to represent theMayfield Dairy drivers located at Mayfield's distributionbranch in Chattanooga. Testimony reveals that sometimein February Respondent held a meeting of its store man-agers and supervisors at which Don Blevins, presidentand chairman of the board of Red Food Stores, was thepresiding officer. At this meeting, the supervisors weretold that the Retail Clerks and the Teamsters were bothconducting organizational campaigns, the former at RedFood Stores and the latter at Mayfield Dairy. The super-visors were told that if they didn't "have the guts tofight the Union to get up and leave the room." Theywere instructed to "bird-dog" anyone attempting to passout cards in the grocery stores, to retrieve any cardsfrom the employees, and to inform the office and theother stores of such activity. They were told that if theysuspected that some employees favored the Union, thoseemployees should be eliminated. They were told tonotify their employees that, if the Union were selected,Respondent would have to "cut back on our help" andsome people would lose their jobs. They were further in-structed to tell the Mayfield drivers, as they came intothe grocery stores, "to take a look at what had happenedto Holsum Bread Company, their shelf space, and to tellthem that if they went union that their space would becut, that they'd sell very few products in our stores."The evidence shows that after this meeting variousRed Food Store managers did in fact solicit Mayfielddrivers to withdraw their support from the Teamsters,threatened them with a reduction of display space fortheir products, questioned them about their interest inthe Teamsters, and apparently reduced space at certainof the stores.4This conduct is alleged to violate, various-ly, Section 8(a)(3) and (1) of the Act.Respondent contends that the complaint issued by theRegional Director, insofar as it alleges unlawful conductby Red Food managers addressed to Mayfield Dairy em-ployees, departed so drastically from the charge filed byGuthrie alleging that her dismissal was caused by her ac-tivities on behalf of the Retail Clerks campaign at theLaFayette store, that a fatal variance exists between thecharge and the complaint.sAfter reviewing the authori-4 Two former managers of Respondent's stores testified on behalf ofthe General Counsel at the hearing, as did several Mayfield drivers. Re-spondent presented no testimony to contradict that given in the GeneralCounsel's case-in-chief. I found no reason to disbelieve any of the uncon-tradicted testimony given by the witnesses for the General Counsel.b Respondent also argues that an employer is legally incapable of com-mitting unfair labor practices against employees who are neither his ownemployees nor under his control. The complaint allegations relating tothe Mayfield employees are founded on the seminal case of Fabric Serv-ties in a vain attempt to isolate a clear set of principlesapplicable to this subject, I must say that I am in fullagreement with then Judge John Paul Stevens, whostated, in his dissent in N.L.R.B. v. Braswell MotorFreight Lines, Inc., 486 F.2d 743, 748 (7th Cir. 1973),"Exactly when one alleged unfair labor practice shouldbe considered sufficiently related to another to permitone charge to support two Board complaints-or per-haps I should say two counts in one complaint-is un-clear."Section 10(b) of the Act reads, in pertinent part:Whenever it is charged that any person has en-gaged in or is engaging in any such unfair laborpractice, the Board, or any agent or agency desig-nated by the Board for such purposes, shall havepower to issue and cause to be served upon suchperson a complaint stating the charges in that re-spect, and containing a notice of hearing before theBoard or a member thereof, or before a designatedagent or agency, at a place therein fixed, not lessthan five days after the serving of said complaint:Provided, That no complaint shall issue based uponany unfair labor practice occurring more than sixmonths prior to the filing of the charge with theBoard and the service of a copy thereof upon theperson against whom such charge is made ....The requirement that the Board act only upon acharge filed with it, as opposed to granting the Board aroving commission to investigate possible unfair laborpractices, may be said to have been a reasoned and delib-erate decision by the Congress, or at least part of it,when the Wagner Act was enacted in 1935. The legisla-tive history shows that S. 1958, the Senate bill whicheventually was enacted, originally began, in the counter-part of Section 10(b) "Whenever there is a charge or theices. Inc., 190 NLRB 540 (1971). In that case, then Trial Examiner ArthurLeff held that the respondent employer violated Sec. 8(aXl) by refusingto permit a nonemployee repairman to wear a union emblem on the em-ployer's premises. After careful analysis of the statute and relevant au-thorities, the Trial Examiner concluded that because the stranger employ-er "was in a position of sufficient control effectively to enforce its direc-tion" to the offending stranger employee, its conduct constituted interfer-ence with, and restraint of, the employee's protected activity, in violationof Sec. 8(a)(l). In so holding, the Trial Examiner distinguished Local 'o.447, United Association of Journeymen and Apprentices (Malbaff LandscapeConstruction Co.), 172 NLRB 128, 129 (1968), which concluded that anemployer could not violate Sec. 8(a)(3) "by ceasing to do business withanother employer because of the union or nonunion activity of the lat-ter's employees."In view of my conclusion that Respondent's motion to dismiss shouldbe granted, I need not reach the question of where Malbaff leaves the8(aX3) allegations contained in the present complaint. I do note that DewsConstruction Corp., 231 NLRB 182, fn. 4 (1977), approved a finding that astranger employer violated Sec. 8(a)(3) by causing the discharge of an-other employer's employee based on his union activities; in so holding,the Board cited, with apparent approval, both Fabric Services and Mal-baff In A. M. Steigerwald Co., 236 NLRB 1512, 1515 (1978), the Boardalso found a nonemployer credit union guilty of maintaining a bylaw dis-criminative against organized employees, although the violation foundwas limited to Sec. 8(a)(1).Similarly, I also note, but need not consider here, the question of theextent to which such conduct as interrogation and solicitation to with-draw union support has coercive impact when directed against employeesby supervisors who are not their own118 RED FOOD STOREBoard shall have reason to believe ...." I Leg. Hist.1301. When the Senate Committee on Education andLabor reported the bill out on May 1, 1935, the "reasonto believe" language had been deleted and the presentlanguage substituted therefor. II Leg. Hist. 2292.6The Board and the courts have viewed with some lib-erality the statutory requirement that complaint allega-tions be bottomed on a charge. As expressed by the Su-preme Court in N.L.R.B. v. Fant Milling Co., 360 U.S.301, 307-308 (1959):A charge filed with the Labor Board is not to bemeasured by the standards applicable to a pleadingin a private lawsuit. Its purpose is merely to set inmotion the machinery of an inquiry. N.L.R.B. v. I.& M. Electric Co., 318 U.S. 9, 18. The responsibilityof making that inquiry, and of framing the issues inthe case, is one that Congress has imposed upon theBoard, not the Charging Party. To confine theBoard in its inquiry and in framing the complaint tothe specific matters alleged in the charge wouldreduce the statutory machinery to a vehicle for thevindication of private rights. This would be alien tothe basic purpose of the Act. The Board was cre-ated not to adjudicate private controversies but toadvance the public interest in eliminating obstruc-tions to interstate commerce, as this Court has rec-ognized from the beginning.The Court went on to hold that, with respect to viola-tions occurring after a charge has been filed, no furthercharge need be filed in order for the General Counsel toinclude such violations in a complaint, so long as theadded allegations are unfair labor practices "which arerelated to those alleged in the charge and which growout of them while the proceeding is pending before theBoard." The Court cautioned, however, that "[w]hat hasbeen said is not to imply that the Board is, in the wordsof the court of appeals, to be left "carte blanche toexpand the charge as they might please, or to ignore itall together." Id. at 309.As noted by the court in N.L.R.B. v. Kohler Company,220 F.2d 3, 6, 7 (7th Cir. 1955), some early cases heldthat, "because Section 10(b) gives the Board the powerto issue a complaint only after a charge has been filed,the Board's complaint must be limited to the allegationsof the charge," but "the courts then began to interpretSection 10(b) as requiring something less than exact simi-larity between charge and complaint." The problem ofconstructing a standard which describes the permissible"something less"-but not too much less-than "exactsimilarity between charge and complaint" has not beeneasy to resolve. Some of the earlier court cases, cited bythe Court in Kohler Company, supra, 220 F.2d at 6, al-lowed any specific allegations in the complaint which6 The only reference I have been able to find in the testimony beforethe Committee on this point was given by William H. Davis, a repre-sentative of the Twentieth Century Fund, Inc., at a hearing on April 1,1935 In passing. Davis said that he would "go very far in the directionof limiting the powers of this board to initiate the investigation. I am notsure that I would limit it absolutely to questions where complaints hadbeen filed, because there is always the difficulty of getting an employeeto file a written complaint." I Leg. Hist. 2095.were of "the same general nature" as the matter assertedin the charge. In the Kohler case itself, the court stated(220 F.2d at 7):There must be some relationship between chargeand complaint, however. Section 10(b) makes thefiling of a complaint contingent upon the existenceof a charge, and it has been consistently held thatthe Board can not initiate a complaint on its ownmotion. N.L.R.B. v. National Licorice Co., 2 Cir.,104 F.2d 655, affirmed 309 U.S. 350, 60 S.Ct. 569,84 L.Ed. 799. So long as the Board entered the con-troversy pursuant to a formal charge, it may allegewhatever it finds to be a part of that controversy.But if it gets so completely outside of the situationwhich gave rise to the charge that it may be said tobe initiating the proceeding on its own motion, thenthe complaint should fall as not supported by thecharge.The court went on to hold that charges which accusedthe employer of unlawfully discharging certain employ-ees properly supported allegations in the complaint set-ting out certain statements made to employees in viola-tion of the Act. While these were "totally different kindsof acts," they were "done during a common endeavorfor a single purpose." Id. at 7.In N.L.R.B. v. Dinion Coil Co., Inc., 201 F.2d 484, 491(2d Cir. 1952), a case frequently cited, the court summa-rized its position on the question:If a charge was filed and served within six monthsafter the violations alleged in the charge, the com-plaint (or amended complaint), although filed afterthe six months, may allege violations not alleged inthe charge if (a) they are closely related to the vio-lations named in the charge, and (b) occurredwithin six months before the filing of the charge.The "closely related" test often recurs in the cases, andthe Board has frequently made use of it. See, e.g., NorthCountry Motors, Ltd., 133 NLRB 1479, 1480, fn. 3 (1961);Sunrise Manor Nursing Home, 199 NLRB 1120, 1121(1972); Pennco, Inc., 212 NLRB 677 (1974). At othertimes, the Board seems to have settled for a less-than-"close" relationship between the charge and the com-plaint allegations. Stokely-Van Camp, Inc., 130 NLRB869, 872 (1961) ("Since a charge must be filed before anycomplaint may issue, some relationship is required be-tween the charge and the complaint."); Triboro CartingCorporation, 117 NLRB 775 (1957). ("[S]ome relationshipis required between the charge and allegations of thecomplaint.") In N.L.R.B. v. Central Power & Light Com-pany, 425 F.2d 1318 (5th Cir. 1970), enfg. 173 NLRB 287(1968), the court appeared to disapprove the "closely re-lated" doctrine of Dinion Coil. supra, saying that it "doesnot seem to be in keeping with the purpose of thecharge-complaint procedure." The court went on to say,"The relationship need be close enough only to negatethe possibility that the Board is proceeding on its owninitiative rather than pursuant to a charge." 425 F.2d at1321, fn. 3. At the same time, however, the court seemed119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto adopt the principle of prior cited cases that "sufficientrelation has generally been found between acts that arepart of the same course of conduct, such as a single cam-paign against a union." Id. at 1320. The difference be-tween that test and the "closely related" standard is notentirely clear.7It should be noted that a determination that a com-plaint allegation is sufficiently related to the charge,whichever standard-"closely related," "some relation-ship" "close enough to negate the possibility that theBoard is proceeding on its own initiative," "a part of thatcontroversy," or whatever-is applied, will resolve notonly the question of whether the Board is acting pursu-ant to the mandate that its machinery be triggered fromoutside the agency, but also whether the 6-month statuteof limitation of Section 10(b) has been satisfied. It is nowquite clear that a charge which specifically alleges that acertain employee was discharged because of his partici-pation in a union organizational campaign will supportallegations of similar discriminatory conduct uncoveredduring the investigation of that charge, even though theamended charge and/or the complaint may not come tothe attention of the employer until more than 6 monthsafter the conduct is added to the charge or the com-plaint.8In the Dinion Coil case, for example, where the chargealleged unlawful discharges on a certain date, the Gener-al Counsel was allowed to amend the complaint at thehearing to allege two discharges occurring during thesame week as the discharges originally complained of butsome 7 months before the amendment was filed. Accord,Cathey Lumber Company, 86 NLRB 157 (1949), enfd. 185F.2d 1021 (5th Cir. 1951), enforcement denied on rehear-ing on another ground 189 F.2d 428 (5th Cir. 1951),where the complaint, which issued more than 6 monthsafter the discharges, alleged 17 additional discharges notmentioned in the charge. It might be contended thatsuch freedom to add violations tends to subvert the in-tention of Section 10(b) to put stale claims to rest and tofree an employer of concern if 6 months have passedafter a specific action without notification to him of itsclaimed unlawfulness.9The cases hold, however, thatthe filing of a timely charge, indicating to the chargedparty that "other acts and conduct" of a related naturewithin the preceding 6 months may be held up to scruti-ny, provides sufficient notification for purposes of Sec-tion 10(b) so as to make such other conduct actionable.As discussed above, the requirement that there be anexus between the charge and all of the allegations ofthe complaint arises not only from the imperatives of the6-month limitation period but also from the prerequisite7 Subsequently, in N.L.R.B. v. International Union of Operating Engi-neers, Local 925 [J. L. Manra, Inc.), 460 F.2d 589, 596 (5th Cir. 1972), thecourt applied the "closely related" test, calling it "settled."8 ome of the cases rely on the form language printed on the chargeform that the employer violated the Act not only by the specified mis-conduct but also by "other acts and conduct." See, e.g.. N.L.R.B. v. Cen-tral Power & Light Company, supra, 425 F.2d at 1320; N.L.R.B. v Reli-ance Steel Products Company., 322 F.2d 49, 53 (th Cir. 1963); NorthAmerican Rockwell Corporation v. N.L.R.B., 389 F.2d 866., 870 (10th Cir.1968).9 Until the 1947 Taft-Hartley amendments, Sec. 10(b) contained nolimitation period at all for the filing of charges.that some charging party other than the Board initiatethe complaint of an unfair labor practice. When the casesattempt to describe the required relationship in termsother than such abstractions as "closely related" or"some relationship," language such as that found inKohler (the Board "may allege whatever it finds to be apart of that controversy"), Central Power & Light Compa-ny ("part of the same course of conduct, such as a singlecampaign against a union"), and Rock Hill TelephoneCompany v. N.L.R.B., 605 F.2d 139, 142 (4th Cir. 1979)("all of the allegations in this case concern the Compa-ny's response to the Union's organizing effort"), is oftenencountered. During one period, the Board applied thetest of "was related to and arose out of the same situa-tion as that conduct alleged to be unlawful in the timelyfiled charges," Stainless Steel Products, Inc., 157 NLRB232, 234 (1966); Exber, Inc., d/b/a El Cortez Hotel, 160NLRB 1442, 1447 (1966). This sort of language indicatesthat a charged party, upon receipt of the charge, mayregard himself as subject to inquiry about and possibleprosecution on any matters arguably pertaining to thecontroversy to which the charge alludes and to the con-text in which it may reasonably be said to have arisen.Board cases finding an impermissible variance betweenthe charge and the allegations of the complaint are insome instances explicable by this rationale and in others,not so easily explained. In the following six cases, theBoard held that the necessary relationship was absent.Stokely-Van Camp, Inc., supra, 130 NLRB 869, apply-ing the "some relationship" standard, held that the TrialExaminer should have granted a motion to dismiss wherethe charge had alleged that the charged union had"force[d] representation" on the employees and the com-plaint had alleged that the union had in fact threatenedto refuse to represent them as it was obliged to do. TheBoard said, "We perceive no relationship between acharge which alleges a violation based on insistence onrepresentation and a complaint which alleges refusal torepresent." 130 NLRB at 874. Under a more expansiveapproach, it might be argued that notification to theunion that a question was raised about its representation-al rights and obligations to certain employees sufficientlypreserved the General Counsel's authority to issue thesort of complaint to which his investigation of thecharge had led.In Champion Pneumatic Machinery Co., 152 NLRB300, 301, fn. 1, 302, 303 (1965), the Board held that thefiling on July 20, 1964, of a charge alleging violation ofSection 8(a)(l) and (3) by granting a wage increase, bytransferring employees, and by "other acts," did not sup-port a complaint allegation that the company violatedeither Section 8(a)(2) or (1) by establishing a grievancecommittee at the end of January 1964, even though allthe allegations arose in the context of a union organizingcampaign which had commenced "at the beginning of1964." Again, since it would appear, on the face of theevidence recited, within range of reasonable argumentthat the establishment of the committee was part of acampaign to defeat the union, it might be contended thatthe 8(a)(2) allegation was authorized. However, althoughthe Board itself referred to the Section 8(a)(2) violation120 RED FOOD STOREas "time-barred," the case may be explained by the factthat the General Counsel had so conceded.In Prince Pontiac, Inc., 174 NLRB 919 (1969), theBoard adopted without comment the decision of a TrialExaminer holding that a charge alleging that the employ-er had unlawfully discharged an employee because of hisactivities on behalf of Local 259 did not support an alle-gation that the employer had violated Section 8(a)(2) bygiving assistance to Local 815. Although Local 259 filedits own charge about the latter conduct, that charge wasfiled outside the 6-month period, and the Regional Di-rector attempted to predicate the validity of the unlawfulassistance allegation on the 8(a)(3) charge filed by the in-dividual charging party. The Trial Examiner found thatthere was no adequate connection either in the charge oron the evidence as developed to satisfy the requirementof relationship.Sunnen Products, Inc., 189 NLRB 826 (1971), held thata charge alleging a threat in violation of Section 8(a)(l)did not support a complaint of an act of unlawful assist-ance in violation of Section 8(a)(2). The Trial Examinerheld that the alleged assistance was not "closely related"in character or time to the alleged threat, and that theintent of Section 10(b) would be disregarded by relyingon the catchall "other acts and conduct" form language.Two of the more recent cases, one citing the other,seem to apply a fairly stringent test of relationship. InHunter Saw Division of Asko, Inc., 202 NLRB 330 (1973),the complaint challenged the legality of a layoff of threeemployees in November 1971, claiming that it had beeninstigated by a grievance filed by one of the three; theunderlying charge, however, referred only to the failureto recall from layoff in January 1972 the employee whohad filed the grievance. The Board held (id. at fn. 1):In reaching our conclusion herein, we find it un-necessary to pass on the Administrative LawJudge's findings and conclusions with respect to thelegality of the November 5, 1971, layoff and theGeneral Counsel's exceptions to his findings andconclusions. The record shows that the originalcharge filed March 23, 1972, only related to the fail-ure to recall in January 1972 and made no refer-ence, direct or indirect, to any other unlawful con-duct. The amended charge, alleging, for the firsttime, the illegality of the November layoff was filedon July 19, 1972. In these circumstances, and sincemore than 6 months had elapsed prior to the filingof the amended charge, further proceedings with re-spect to the November layoff are precluded by theprovisions of Sec. 10(b) of the Act.It might be contended, on the basis of some prior deci-sions, that the original charge appropriately raised aquestion about the layoff as well as the failure to recall.Subsequently, in Allied Industrial Workers of America,AFL-CIO, and its Local Union No. 594 (Warren MoldedPlastics Incorporated), 227 NLRB 1541 (1977), the Boardcited Hunter Saw Division with approval. In Warren, anemployee had filed a charge on December 17, 1975,complaining that her union had brought intraunioncharges and levied excessive fines against her because ofher activity on behalf of another union. The charge alsoset out a "broad general allegation of 8(b)(1)(A) restraintand coercion." On June 18, 1976, she amended thecharge to allege that the union had unlawfully expelledher from a union meeting on June 27, 1975, and the com-plaint as issued contained only this allegation. Ruling inthe union's favor on a motion for summary judgment,the Board stated:We agree with Respondent that the original andamended charges allege distinct and separate viola-tions even though the broad language concerning8(b)(1)(A) restraint and coercion of Thorp in the ex-ercise of her Section 7 rights appears in both. Ineffect the amended charge contains new matter andomits the specifics of the original charge, as doesthe complaint. We therefore conclude that furtherproceedings with respect to the treatment of Thorpat the June 27, 1975, union meeting as alleged in thecomplaint and necessarily based on the amendedcharge of June 18, 1976, are precluded by the provi-sions of Section 10(b) of the Act. See Hunter SawDivision of Asko, Inc., 202 NLRB 330, fn. 1 (1973).Given the nature of the original charge and the otherbroad catchall language, it could be argued that thecharge and the complaint allegation, both evidently aris-ing from the same dispute between the charging partyand the union, were closely enough related, at least inthe view of certain of the precedents. The Board con-cluded, however, that the violations alleged in the twocharges were too "distinct and separate" to support thecomplaint.Research has unearthed no case bearing a strong re-semblance to the situation presented here. Closer thanany, I would say, are the facts in N.L.R.B v. BraswellMotor Freight Lines, Inc., 196 NLRB 76 (1972), enfd. 486F.2d 743 (7th Cir. 1973). In that case, the union whichrepresented the employees at the employee's Chicagoterminal filed charges, in January 1970, alleging viola-tions of Section 8(a)(1), (3), and (5). In November 1970,the complaint was amended to allege 8(a)(3) violations atthe employer's Braswell's unrepresented Atlanta andJackson terminals, occurring more than 6 months priorto the amendment. The record showed that Respondent'spresident played a direct role in the events at all threeterminals. The Board's decision did not refer to the 10(b)issue. A majority of the court panel found the relation-ship between charge and complaint, while presenting a"difficult" question, to be acceptable (id. at 746):The record here reveals a sufficient nexus be-tween the Chicago conduct mentioned in the origi-nal charge and the Atlanta and Jackson conduct al-leged in the complaint so that the Board was notprecluded by Section 10(b) from considering theAtlanta and Jackson allegations. The practices com-plained of all occurred within the same general timeperiod, a one to two month span of time. Althoughdifferent locals were involved at each location, theywere all members of the International Brotherhoodof Teamsters. When the testimony concerning the121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecific unfair labor practices is viewed in the con-text of the respondent's past relationship with theteamsters, it is clear that the company's conduct atthe three locations was part of an overall plan toresist organization by the Teamsters. Too, the spe-cific allegations in the complaint with respect to theAtlanta and Jackson terminals were of the sameclass and character as those set out in the originalcharge. Thus, we conclude that the respondent'sconduct at its Atlanta and Jackson terminals wasproperly before the Board.Then Judge Stevens dissented for the following reason(id. at 747-748):Exactly when one alleged unfair labor practiceshould be considered sufficiently "related" to an-other to permit one charge to support two Boardcomplaints-or perhaps I should say, two counts inone complaint-is unclear. It does not seem to methat the fact that the same company, or even thesame executive of that company, was involved inboth transactions should be sufficient to supply thenexus. And, of course, neither uncouth languagenor a consistent antiunion purpose should be con-trolling; for at least the latter can always be allegedand I would suppose the Board's jurisdiction shouldbe tested by the General Counsel's allegationsrather than his proof.In my judgment it seems more reasonable tofocus on the employees' interest in the proceedings.If all of the allegations involved the same bargain-ing unit, I would assume that a wide variety of ap-parently separate transactions could appropriatelybe included in a single complaint based on a chargefiled by a member of that unit. However, if the stat-utory requirement of a charge is to be meaningful, itdoes not seem to me that a charge filed by a Chica-go local should be sufficient to authorize a nation-wide investigation of all layoffs within the recentpast. I do not reach the question whether it wouldbe wise policy to authorize such broad investigatorypowers for the Board. I simply am not persuadedthat Congress has yet executed that "carteblanche."3I therefore respectfully dissent.a In the final paragraph of its opinion in Fant Milling, the Courtstated:"What has been said is not to imply that the Board is, in thewords of the Court of Appeals, to be left "carte blanche to expandthe charge as they might please, or to ignore it altogether," 258F.2d .at 856. Here we hold only that the Board is not pre-cluded from 'dealing adequately with unfair labor practices whichare related to those alleged in the charge and which grow out ofthem while the proceeding is pending before the Board.' NationalLicorice Co.v. Labor Board, 309 US 350 ..at 369." 360 US at309 ....Some of the factors relied on by the majority in Bras-well are present in the instant case, others are not. Thepractices here complained of in the charge and the ex-panded complaint all occurred, as in Braswell, within thesame general time period. The allegations in the chargeand in the complaint might be said to be of the "sameclass and character." Here, however, the employer wasnot fighting on several fronts against locals of the sameInternational union, nor is there any indication that Re-spondent has had any "past relationship" with either ofthe two unions, at least a hostile one.'0Examining only the charge and the complaint plead-ings, as then Judge Stevens apparently would havedone, " one might wonder how it came about that acharge alleging discrimination at the LaFayette storeevolved into a complaint containing two paragraphs re-lating to statements made in a speech at the LaFayettestore and 20 other paragraphs pertaining to conduct byRespondent's managers at five other stores in Georgiaand Tennessee addressed to employees other than Re-spondent's own, none of which stores included the La-Fayette store. There was no testimony on this question.A document in the file strongly suggests, however, thatthe information came to the attention of the Regional Di-rector by virtue of an investigation into objections filedafter an election held among the employees of MayfieldDairy on March 17, 1978. The Regional Director'sreport on objections shows that during the investigation,five Mayfield employees testified that supervisors at var-ious Red Food Stores had threatened them with loss ofshelf space should the Mayfield employees select theTeamsters Union as their representative. Three Mayfieldwitnesses also testified that, during the critical period,their shelf space at Red Food Stores had in fact been de-creased, according to the report.The report on objections in the Mayfield representa-tion case issued on May 3, 1978. The complaint in thiscase issued on June 2, 1978. While the burden of the al-leged conduct by Respondent's store managers fell uponthe Mayfield employees and thus upon the TeamstersLocal seeking to represent them, there is, curiously, noclear showing on this record that the Teamsters ever of-ficially complained to the Board that Respondent hadviolated the statute. I say that with some hesitation be-cause the present transcript contains statements by bothcounsel for Respondent and counsel for the GeneralCounsel which suggest the contrary.At the present hearing, in attempting to determine, forpurposes of cross-examination of a General Counsel wit-ness, the number of statements the witness had given tothe Board, counsel for Respondent stated that the wit-ness had been "named in this charge that the Teamstersfiled against Red Food Stores in case number 10-CA-13825." He further stated that the witness was "allegedto have been discriminated against in a charge filedagainst Red Food Stores as well, subsequently with-drawn." Counsel subsequently repeated that "this chargewas withdrawn." Counsel for the General Counselagreed to contact the Regional Office to see if the wit-ness had given any other statements, and subsequentlyreported that "a check was made of the Regional Officefiles regarding a charge filed by the Teamsters Union atthe Red Food Stores, 10-CA-13825, I believe is the casenumber, and there was [sic] no affidavits at all in that'o Research discloses no prior Board cases involving this Respondent.I As Judge Stevens stated: "I would suppose the Board's jurisdictionshould be tested by the General Counsel's allegations rather than hisproof' supra.122 RED FOOD STOREcase and none for Mr. Bettis ...." On the basis ofthese statements, I can properly conclude nothing morethan that the Teamsters did file a charge of some sortagainst Red Food Store. There is no legitimate basis forcharacterizing its contents or its ultimate resolution.As earlier discussed, the court in N.L.R.B. v. KohlerCompany, supra, 220 F.2d at 7, stated, "So long as theBoard entered the controversy pursuant to a formalcharge, it may allege whatever it finds to be a part ofthat controversy. But if it gets so completely outside ofthe situation which gave rise to the charge that it may besaid to be initiating the proceeding on its own motion,then the complaint should fall as not supported by thecharge."'12If my speculation concerning the source ofthe majority of the complaint allegations here is a cor-rect one, and I have little doubt of that, it might con-vincingly be argued that the Board was "initiating theproceeding on its own motion" insofar as it swept intoGuthrie's complaint against Red Food Store the informa-tion obtained from the Mayfield Dairy representation in-vestigation. It seems rather forced to conclude that theallegations involving the Mayfield employees are "a partof that controversy" to which Guthrie's charge referred.It further seems clear that the Region did not "find" theMayfield material as a result of entering the Guthrie con-troversy; that material was evidently adduced by Team-sters Local Union 515 in support of its objections filedon March 21, 1978, 2 weeks before Guthrie filed hercharge. '3The Region engaged in no improprieties here; it sentout no investigators to plow virgin ground; from all thatappears, the material simply fell into its lap. But the factis that the Teamsters, which seemingly had the mostdirect and immediate interest in Respondent's conduct,filed no official complaint about it, so far as we can per-missibly infer from the record, and that Union may havehad its own reasons for not doing so. 4If the test be, asthe court said in N.L.R.B. v. Central Power & Light Com-pany, supra, 425 F.2d at 1321, fn. 3, that "[t]he relation-ship need be close enough only to negate the possibilitythat the Board is proceeding on its own initiative ratherthan pursuant to a charge," it could well be contendedhere that the relationship between the charge and theeventual complaint is not close enough "to negate [that]possibility."This a troublesome issue. Generally speaking, as dis-cussed, the Board and the courts have been reasonablygenerous in finding a relationship between a charge anda complaint. The fact that in the present case the inspira-tion for the conduct directed to Mayfield employeescame at a high-level meeting of Respondent's managersat which time they were also instructed to engage in an-tiunion activity against their own employees seems to12 In Alberici-Fruin-Colnon, 226 NLRB 1315, 1316 (1976), the Boardquoted this language from N.L.R.B. v. Reliance Steel Products. Co.. supra,322 F.2d at 53, which in turn had quoted from Kohler Company.'3 The Teamsters objection reads:Red Food Stores agent acting on behalf. The employees of Mayfielddairies. By telling the employees they would reduce the amount ofcounter space in the stores [sic]"1 I am, of course, aware that anyone, with or without a legal or bene-ficial interest in the matter, may file a charge with the Board.bolster the appeal of concluding that there was a qualify-ing relationship. However, it seems probable that Re-spondent was by many leagues less interested in prevent-ing the unionization of Mayfield employees than inthwarting the organizational effort of its own employees.Moreover, it is most likely that the General Counsel wastotally unaware of the background evidence regardingthe February 1978 supervisors meeting until long afterthe complaint issued in June 1978. One former supervisorwho testified about the meeting said that he had beenasked to resign from Respondent in January 1979, atwhich time he "decided to go to the Labor Board andmake an affidavit"; the other former supervisor who cor-roborated the first did not leave Respondent's employuntil August 1979.Further equitable appeal is found in the fact that thecomplaint itself was issued within 6 months of all theconduct charged against Respondent relating to theMayfield employees. That is, however, strictly an equita-ble consideration, because the threshold legal question isnot whether sufficient notice was given to Respondent ofthe allegations against it, but whether the Region wasempowered to issue those allegations on the basis of thischarge. The issue boils down to one of authority.It is my obligation to apply the law as construed bythe Board. Two of the more recent Board cases, HunterSaw Division and Warren Molded Plastics Incorporated,appear to me to betoken a thrust toward limiting the im-plications of the charge. 15 But even under a more expan-sive view, I think it is reasonable to conclude that theallegations relating to the Mayfield employees were not"a part of that controversy" (Kohler Company, supra) towhich Guthrie's charge was addressed. While the Regionapparently did not root out the Mayfield evidence on itsown initiative, it does appear to have taken advantage ofthe material entered into the Mayfield representationproceeding and, without any official complaint, to haveitself imported that material into this proceeding.In Fant Milling, the court said that the Board was notto be left "CARTE BLANCHE, to expand the charge as theymight please, or to ignore it altogether." What happenedhere seems to me to have been a reaching out "to expandthe charge." I would therefore recommend that the com-plaint allegations relating to the Mayfield employees bedismissed, as requested by Respondent's motion. Thisconclusion may be deemed to rest on a technicality, butit is a technicality imbedded in the statute which ex-presses the will of the Congress. In a statute thorny withtechnicalities, upon which both employers and unions aresometimes impaled, technical dispositions are not ararity.There appears to be still another relevant technicalitywhich might be noted. Guthrie's 8(a)(3) complaint wasdismissed by the Regional Director. In Pennco, Inc..,supra, 212 NLRB 677, the Board held that when theonly 8(a)(3) allegation in the charge was dismissed by aRegional Director, the General Counsel could not add tothe complaint an 8(a)(3) allegation pertaining to another'" In both cases, as noted, an argument might certainly be made thatthe uncharged complaint allegation was related to and "a part" of the un-derlying controversy brought to the Board's attention by the charge123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject. The Board stated that such an allegation "couldnot relate back to a viable 8(a)(3) subject covered in thecharge since the only 8(a)(3) allegation originally in thecharge had been specifically dismissed."' On that rea-soning, it would appear that the 8(a)(3) allegations in thepresent complaint claiming that Respondent reducedshelf space for certain of the Mayfield drivers (and im-posed more onerous working conditions on one of themby virtue of his being required to make an extra deliveryeach week) would not be supportable. It would furtherseem, from the Board's language in Champion PneumaticMachinery Co., supra, 152 NLRB at 301, fn. 1, that thisconduct also could not be treated simply as violative ofSection 8(a)(1). ' 7II. THE VIABLE ALLEGATIONSThere remain for consideration two allegations of thecomplaint which charge that the manager at the La-Fayette, Georgia, store, in a speech to assembled em-ployees on March 4, 1978, "solicited [Respondent's] em-ployees to report to [Respondent] the Retail Clerk'sUnion activities of their fellow employees" and "interro-gated [Respondent's] employees concerning their RetailClerk's Union membership, activities and desires and theRetail Clerk's Union membership, activities and desiresof other employees." Respondent does not contend thatthese allegations are beyond the scope of the charge.Anna Guthrie testified that on March 4, Store Man-ager Wayne Holley and Assistant Store manager Her-schel West called a meeting of the 30 employees at theLaFayette store. Holley told the employees that Bruno's,a competitor chain, was "pushing the Union trying to getit into Red Food Stores." Holley mentioned that theUnion had tried to organize once before, that damagehad been done to employees' cars, and that Respondentwould pay for such damage if it happened again, as Re-spondent had done before. He further said that Respond-ent would not hire anyone who had previously workedfor a unionized store. Guthrie testified that AssistantManager West at one point in the meeting "asked ifanyone had signed union cards." She said that in re-sponse, "some of the boys shook their heads no." Theothers did not say anything.While Guthrie's testimony was rather confusing onthis point, it ultimately appeared that Holley also saidthat "if we seen anyone from Bruno's in our store, wewere to let him know and he would stay on their tailsuntil they left the store." He described certain Bruno em-ployees who were thought to be circulating cards andsaid that they might approach the Red Food employeeson the parking lot or they might call at 3 in the morning.Guthrie's final testimony on this subject, intended to1' Ace Drop Cloth Co., Inc., 178 NLRB 664, fn. 1, 665 (1969), cited bythe General Counsel, appears to be factually distinguishable; if it is not, itis inconsistent with the later case.17 The Board stated: "The Trial Examiner found, nevertheless, that theallegation as to the meetings on grievances (paragraph 8(d) of the com-plaint) was an attempt to relitigate, under the guise of an independentSection 8(a)(1) violation, what the General Counsel had previously al-leged to be unlawful support to an Employee Grievance Committee inviolation of Section 8(aX2), but which was time-barred under Section10(b). We agree with the Trial Examiner's disposition as to paragraph8(d)."clarify ambiguity in the record, made it plain to me thatshe intended to state that Holley was discussing only cir-culation of cards by Bruno's employees, in contrast tosuch circulation by Red Food employees.'sThe complaint alleges that Store Manager Holley co-ercively interrogated the employees, but the evidenceshows that Holley asked no questions. It does indicate,however, that Assistant Manager West asked "if anyonehad signed union cards." Guthrie testified that Westposed this question but once, and the only response wasthat some of the employees shook their heads negatively.I do not find any coercion inherent in this single ques-tion. It does not appear that any of the employees wouldhave seriously thought that they were required to re-spond to it. It was hardly the kind of systematic pollingwhich might have turned the spotlight on the individualemployees, thereby having a restraining effect on theirSection 7 activities.The other allegation of the complaint is that Respond-ent, by Holley, "solicited its employees to report to it theRetail Clerk's Union activities of their fellow employ-ees." As discussed above, it appeared in the end, fromGuthrie's testimony, that what Holley in fact said relatedto employees from Bruno's rather than to Guthrie's"fellow employees." Despite this discrepancy, I think aviolation was committed here. This adjuration to the La-Fayette employees-"if we seen anyone from Bruno'scome into the store we were to come tell him and hesaid he would stay on their tails until they left thestore"-plainly tended to convey to the employees theextreme animosity by Respondent's management towardany such activity and would have had the foreseeableeffect of restraining their own efforts on behalf of theRetail Clerk's Union. The instruction further put the em-ployees in the untenable and unacceptable position ofhaving to inform on union organizers, thereby effectivelyinterfering with their right to sympathize with the unioneffort. I find, therefore, that by instructing the LaFayetteemployees to report the presence in the store of employ-ees of another employer, so that action might be takenagainst those employees in order to deter their organiz-ing activity, Respondent engaged in conduct having thenatural and foreseeable effect of restraining its employeesfrom engaging in Section 7 activity, and of interferingwith that activity. 9'8 The testimony is as follows:JUDGE RIFE: Just to follow up on that last one and to make surethat Mrs. Guthrie understands what she is being asked. The generalthrust of what Mr. Holley was saying to you as I understand whatyou've been telling us is that there are these outsiders who might becoming trying to circulate Union cards and those are the ones thathe wanted you employees to tell him about if they showed up?The Witness: Yes, sir.19 While Respondent argues on brief that "these remarks referred toactivities of Bruno personnel in public areas of Red's store and at placeswhere employees were at work," and were thus an assertedly legal pro-scription, it seems to me that the threat to follow around any Bruno'semployee who "come into the store" was not confined to a statement oflegal rights. Bruno's employees were undoubtedly free, under the law, toenter the store like other citizens.124 RED FOOD STORECONCLUSIONS OF LAW1. The Respondent, Red Food Store, is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Retail Clerk's Local Union 1557 and TeamstersLocal Union 515, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, are labor organizations within themeaning of Section 2(5) of the Act.3. By coercively soliciting employees to report the ac-tivities of other employees, suspected of being union or-ganizers, on March 4, 1978, Respondent violated Section8(a)(1) of the Act.4. The variance between the charge and complaint inthis case precludes any findings or conclusions that Re-spondent in any other manner alleged in the complaintviolated the Act.5. The unfair labor practice described in paragraph 3,above, is an unfair labor practice affecting commercewithin the meaning of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, I shall recommend that the tradi-tional remedies be applied to it. While I have found onlya single violation of the statute, it seems to me to be areasonably serious one, in that Respondent told 30 of itsemployees that it would attempt to rout any employeesfrom another firm, thought to be organizers for a union,who were seen in Respondent's store, and reasonablycommunicated to its own employees that they wouldsimilarly be subject to punitive action should they befound engaging in protected activity. I think that behav-ior merits remedial action, and it is my understanding ofthe position of a present majority of the Board that theBoard would think so as well. United States Postal Serv-ice, 242 NLRB 228 (1979).I shall therefore recommend that Respondent be re-quired to post the customary notices, and that a cease-and-desist order be entered. I shall further recommendthat these remedies be extended to all of Respondent'sstores referred to in the complaint, since the uncontra-dicted evidence is that the misbehavior found at the La-Fayette store emanated from the highest councils ofmanagement and was done pursuant to company policyas announced at a meeting of all the store managers.Upon the foregoing findings of fact and conclusions oflaw, I hereby issue the following recommended:ORDER20The Respondent, Red Food Store, LaFayette, Geor-gia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively soliciting its employees to report to itthe presence in Respondent's stores of any other employ-ees thought to be union organizers.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action, which is con-sidered neccessary to effectuate the policies of the Act:(a) Post at its place of business in Fort Oglethorpe,Rossville, Trenton, and LaFayette, Georgia, and SouthPittsburgh and Tiftonia, Tennessee, copies of the at-tached notice marked "Appendix."2' Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent's rep-resentatives, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of of this Order,what steps Respondent has taken to comply herewith.20 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings. conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions, and Order, and all objections there-to shall be deemed waived for all purposes.21 In the event that this Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."125